Citation Nr: 1408974	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1993 to December 2002.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a 10 percent rating for left knee patellofemoral syndrome, effective November 24, 2009, the date of claim.  The RO in White River Junction, Vermont currently has jurisdiction.  

The issue of entitlement to service connection for a right knee disability was also on appeal.  However, a subsequent rating decision issued in March 2011 granted service connection for right knee patellofemoral syndrome.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  

The Veteran testified at a Board video conference hearing in January 2012 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

At the Board hearing, the Veteran raised the issues of entitlement to an effective date prior to December 7, 2002 for the award of service connection for left knee patellofemoral syndrome, entitlement to an earlier effective date for the award of the 10 percent rating assigned in the June 2010 rating decision; and whether there was clear and unmistakable error (CUE) in the September 2004 rating decision that denied entitlement to service connection for a right knee disability.  While these matters have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the issues of entitlement to an effective date prior to December 7, 2002 for the award of service connection for left knee patellofemoral syndrome, entitlement to an earlier effective date for the award of the 10 percent rating assigned in the June 2010 rating decision, and whether there was clear and unmistakable error (CUE) in the September 2004 rating decision that denied entitlement to service connection for a right knee disability, are referred to the AOJ for appropriate action, to include clarification as to whether the Veteran is claiming CUE in the September 2004 rating decision with respect to the assignment of the noncompensable initial rating assigned for the left knee.

By way of background, in a September 2004 rating decision, the RO awarded service connection for left knee patellofemoral syndrome and assigned a noncompensable rating effective from December 7, 2002; and denied the issue of service connection for a right knee disability.  In a September 2005 notice of disagreement, the Veteran appealed the rating assigned to the left knee, but did not initiate an appeal with respect to the denial of service connection for the right knee.  The RO issued a statement of the case in November 2005 with respect to the rating assigned for the left knee.  However, the Veteran failed to file a timely substantive appeal.  Nevertheless, the claims file does include a request for 90 days extension submitted in January 2006 prior to expiration of the appeal period.  It is unclear whether the RO granted such extension, but regardless, the Veteran did not submit a substantive appeal within 90 days.  In turn, it appears that the September 2004 rating decision became final as to the effective date of the award of service connection, and as to the noncompensable initial rating assigned.  38 U.S.C.A. § 7105.     

The Veteran asserted at the Board hearing that the September 2005 notice of disagreement filed with respect to the September 2004 rating decision also disagreed with the effective date assigned for service connection.  However, a review of this statement does not give any indication of a desire to appeal the effective date assigned for service connection.  Moreover, no other statements were submitted during the one year period.  The notice of disagreement submitted in September 2005 clearly indicated that the Veteran was appealing the noncompensable initial rating assigned, and gave no mention of the effective date assigned.  As such, the Board does not have jurisdiction to remand this issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also observes that the effective date assigned for the award of service connection was the day after the Veteran's separation from active service, December 7, 2007.  As such, given that the Veteran was still on active duty prior, there is no legal authority to assign an earlier effective date for the award of service connection.  See 38 C.F.R. § 3400(b)(2).   

Moreover, there is no indication that the Veteran initiated an appeal to the June 2010 rating decision with respect to the effective date assigned for the award of a 10 percent rating.  A review of the documents submitted within one year of this decision does not give any indication of a desire to appeal the effective date assigned.  The notice of disagreement submitted in August 2010 clearly indicated that the Veteran was appealing the 10 percent rating assigned and gave no mention of the effective date assigned for the increased rating.  As such, the Board does not have jurisdiction to remand this issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

It would appear that the Veteran is actually indicating that there may have been error in the September 2004 rating decision with respect to assignment of a noncompensable initial rating for his left knee disability.    

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

At the January 2012 Board video conference hearing, the Veteran testified that he no longer wished to pursue an appeal on the issue of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran at the January 2012 Board video conference hearing withdrew his appeal as to the issue of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.





____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


